Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 35 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 15 of U.S. Patent No.10,791,462 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because –


Claim 21 of current application is as below:

A method, comprising: 

by a registrar computing device: communicating, to a candidate computing device, an authentication key; 

receiving, from the candidate computing device, a signed voucher request comprising: 

a request to authenticate a network to which the candidate computing device will be able to connect, and 

an indication that the authentication key communicated by the registrar computing device matches an authentication key embedded in the firmware of the candidate computing device; 

providing, to an authorizing computing device, the signed voucher request; and 

receiving, from the authorizing computing device, a signed voucher, wherein the signed voucher authenticates the network to which the candidate computing device will connect and is based on the indication that the authentication key communicated by the registrar computing device matches the authentication key embedded in the firmware of the candidate computing device.

Claim 1 of US Patent: 10,791,462 is as below:

A method, comprising: 

obtaining, by a registrar computing device, an authentication key associated with a candidate computing device; 

obtaining, by the registrar computing device from the candidate computing device, a voucher request, wherein the voucher request is a request to authenticate a network to which the candidate computing device will connect; 

providing, by the registrar computing device to an authorizing computing device, the voucher request and the authentication key; 

obtaining, by the registrar computing device from the authorizing computing device, a signed voucher, wherein the signed voucher comprises a verification of the registrar computing device and a verification of the authentication key, the verification of the registrar computing device comprising determining, by the authorizing computing device, that a device identity associated with the registrar computing device is on a list of approved device identities, and the verification of the authentication key comprising determining, by the authorizing computing device, that the authentication key matches a key associated with a list of approved computing devices maintained by the authorizing computing device; and 

providing, by the registrar computing device to the candidate computing device, the signed voucher, wherein the signed voucher authenticates the network to which the candidate computing device will connect.

Here, it is obvious to modify the features from allowed claim 1 of US patent by deleting and rewording the claim language, and come up with independent claim 21 of current application.

Claims 22 - 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.10,791,462 B2 due to their dependency on independent claim 21 of current application.

Claim 35 of current application is as below:

A computer program product, comprising: 

a non-transitory computer-readable medium having computer-readable program instructions embodied thereon, the computer-readable instructions comprising computer-readable instructions to: 

communicate, by a registrar computing device to a candidate computing device, an authentication key; 

receive, by the registrar computing device from the candidate computing device, a signed voucher request comprising: 

a request to authenticate a network to which the candidate computing device will be able to connect, and 

an indication that the authentication key communicated by the registrar computing device matches an authentication key embedded in the firmware of the candidate computing device; 

provide, by the registrar computing device to an authorizing computing device, the signed voucher request; and 

receive, by the registrar computing device from the authorizing computing device, a signed voucher, wherein the signed voucher authenticates the network to which the candidate computing device will connect and is based on the indication that the authentication key communicated by the registrar computing device matches the authentication key embedded in the firmware of the candidate computing device.

Claim 8 of US Patent: 10,791,462 is as below:

A computer program product, comprising: 

a non-transitory computer-readable medium having computer-readable program instructions embodied thereon, the computer-readable program instructions comprising computer-readable program instructions to: 

obtain, by a registrar computing device, an authentication key associated with a candidate computing device; 

obtain, by the registrar computing device from a candidate computing device, a voucher request, wherein the voucher request is a request to authenticate a network to which the candidate computing device will connect; 

provide, by the registrar computing device to an authorizing computing device, the voucher request and the authentication key; 

obtain, by the registrar computing device from the authorizing computing device, a signed voucher, wherein the signed voucher comprises a verification of the registrar computing device and a verification of the authentication key, the verification of the registrar computing device comprising determining, by the authorizing computing device, that a device identity associated with the registrar computing device is on a list of approved device identities, and the verification of the authentication key comprising determining, by the authorizing computing device, that the authentication key matches a key associated with a list of approved computing devices maintained by the authorizing computing device; and 

provide, by the registrar computing device, the signed voucher to the candidate computing device, wherein the signed voucher authenticates the network to which the candidate computing device will connect.

Here, it is obvious to modify the features from allowed claim 8 of US patent by deleting and rewording the claim language, and come up with independent claim 35 of current application.

Claims 36 - 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No.10,791,462 B2 due to their dependency on independent claim 35 of current application.

Claim 40 of current application is as below:

A registrar computing system, comprising: 

a registrar computing system storage device; and 

a registrar computing system processor communicatively couple to the registrar computing system storage device, wherein the registrar computing system processor executes application code instructions that are stored in the registrar computing system storage device to cause the system to: 

communicate, to a candidate computing device, an authentication key; 

receive, from the candidate computing device, a signed voucher request comprising: 

a request to authenticate a network to which the candidate computing device will be able to connect, and 

an indication that the authentication key communicated by the registrar computing device matches an authentication key embedded in the firmware of the candidate computing device; 

provide, to an authorizing computing device, the signed voucher request; and 

receive, from the authorizing computing device, a signed voucher, wherein the signed voucher authenticates the network to which the candidate computing device will connect and is based on the indication that the authentication key communicated by the registrar computing device matches the authentication key embedded in the firmware of the candidate computing device.

Claim 15 of US Patent: 10,791,462 is as below:

A registrar computing system, comprising: 

a registrar computing system storage device; and 

a registrar computing system processor communicatively coupled to the registrar computing system storage device, wherein the registrar computing system processor executes application code instructions that are stored in the registrar computing system storage device to cause the system to: 

obtain an authentication key associated with a candidate computing device; 

obtain a voucher request, wherein the voucher request is a request to authenticate a network to which the candidate computing device will connect; 

provide, to an authorizing computing device, the voucher request and the authentication key; 

obtain, from the authorizing computing device, a signed voucher, wherein the signed voucher comprises a verification of the registrar computing system and a verification of the authentication key, the verification of the registrar computing device comprising determining that a device identity associated with the registrar computing device is on a list of approved device identities, and the verification of the authentication key comprising determining that the authentication key matches a key associated with a list of approved computing devices maintained by the authorizing computing device; and 

provide, to the candidate computing device, the signed voucher, wherein the signed voucher authenticates the network to which the candidate computing device will connect.

Here, it is obvious to modify the features from allowed claim 15 of US patent by deleting and rewording the claim language, and come up with independent claim 40 of current application.



Allowable Subject Matter

Butler US PGPub: US 2018/0352417 A1 Dec. 6, 2018.
Butler teaches, validating an association of a telephone number with a cellular communication device – ABSTRACT, Figs. 5 - 8, paragraphs 0008 – 0011, 0099. A push token that can contain information that allows a push notification service to locate the UE 106. The identifying token in push notification service embodiments may also be used as a way of establishing trust that a particular notification is legitimate. The identifying token in push notification service embodiments may also be used as a way of establishing trust that a particular notification is legitimate. In other embodiments, any registry or mapping of UEs to unique tokens may be used to associate identifying tokens with UEs and to provide a trusted method of associating the identity of the UE 106 with a uniquely identified token – paragraph 0102.

Freeman US PGPub: US 2005/0210252 A1 Sep. 22, 2005.
Freeman teaches, efficiently and securely authenticating computing systems, using extensible authentication and credential provisioning (paragraph 0002). A Web server can prove its identity to a Web client using SSL. When the Web client contacts a secured Web page at the Web server - e.g., a page beginning with "https:", the Web server responds, automatically sending a digital certificate that authenticates the Web server (ABSTRACT, Figs. 1 – 4, paragraph 0008).
The server computing system receives the limited-use credential from the client computing system over the established secure link. The server computing system provisions an additional credential for the client computing system based on the received limited-user credential. The server computing system sends the additional credential to the client computing system over the established secure link (Figs. 1, 2, paragraphs 0015, 0029).

Ramalingam US PGPub: US 2016/0294842 A1 Oct. 6, 2016.
Ramalingam teaches, bootstrapping authentication of a user at a first device using a second device. The second security credential is received from the first device, and the first device is authenticated for access to the user account (ABSTRACT, Figs. 1, 3D, 4A, 4B, paragraphs 0016, 0017, 0045, 0046).

Claims 21 – 40 are allowable provided, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228. The examiner can normally be reached Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH PATEL/Primary Examiner, Art Unit 2642